Citation Nr: 0101062	
Decision Date: 01/16/01    Archive Date: 01/24/01

DOCKET NO.  97-23 979A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for a psychiatric disorder 
as secondary to service connected L5-S1 lumbar radiculopathy 
with a bulging disc, L5-S1.  


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant's spouse 


ATTORNEY FOR THE BOARD

R. K. ErkenBrack, Counsel


INTRODUCTION

The veteran served on active duty from June 1984 to April 
1988.  

This appeal comes to the Board of Veterans' Appeals (Board) 
on appeal from a February 1997 rating decision of the 
Department of Veterans Affairs(VA) Regional Officer (RO) at 
San Juan, Puerto Rico.  

By Board decision in October 1994, service connection was 
denied for a psychiatric disorder, variously classified, on a 
direct basis.  The various psychiatric diagnoses were 
adjustment disorder with depressed mood, a borderline 
schizophrenic disorder with psychopathic traits, substance 
use disorder (alcohol dependence), borderline personality 
disorder with antisocial features, and a bipolar disorder.  

A personal hearing was conducted before a hearing officer at 
the RO in March 1999.  The veteran was present, but did not 
testify.  His spouse testified.  A hearing transcript is of 
record.  

Other issues of entitlement to automobile and adaptive 
equipment or adaptive equipment only and entitlement to 
special adaptive housing or special housing adaptation grant 
will be the subject of a remand at the end of this decision.  



FINDINGS OF FACT

A preponderance of the medical evidence shows that the 
veterans psychiatric disorder, variously classified as 
chronic, paranoid type schizophrenia, major depression and a 
depressive disorder, was chronically increased by his service 
connected L5-S1 lumbar radiculopathy with a bulging disc, L5-
S1.  


CONCLUSION OF LAW

The veteran's psychiatric disorder has been aggravated by 
service connected L5-S1 lumbar radiculopathy with a bulging 
disc, L5-S1 disc.  38 U.S.C.A. § 5107(a) (West 1991); 
38 C.F.R. § 3.310 (2000); Allen v. Brown, 7 Vet. App. 439, 
448 (1995).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 C.F.R. § 3.310(a) (2000), service connection shall 
be awarded when a disability is "proximately due to or the 
result of a service-connected disease or injury . . . ."  A 
claim for secondary service connection requires evidence of a 
current disability as provided by a medical diagnosis, a 
service-connected disease or injury, and competent evidence 
providing a nexus between the two.  However, an appellant's 
own conclusion, stated in support of his claim, that his 
present disability is secondary to his service-connected 
disability is not competent evidence as to the issue of 
medical causation.  The evidence that a current disability is 
connected to a service- connected disability must come from a 
physician or other trained medical source.  Grivois v. Brown, 
6 Vet. App. 136 (1994).  Further, any additional impairment 
of earning capacity resulting from an already service-
connected condition, regardless of whether or not the 
additional impairment is itself a separate disease or injury 
caused by the service- connected condition, shall be 
compensated.  Thus when aggravation of a nonservice-connected 
condition is proximately due to or the result of a service-
connected condition, such veteran shall be compensated for 
the degree of disability (but only that degree) over and 
above the degree of disability existing prior to the 
aggravation.  Allen v. Brown, 7 Vet. App. 439, 448 (1995).  
This is clearly a question of the interaction of disabilities 
and presents a medical question requiring evidence from a 
trained medical source.  Grottveit, 5 Vet. App. at 93.

The veteran has alleged that he has suffered from aggravation 
or prolonged, chronic exacerbation of his psychiatric 
disorder as a result of his service connected low back 
disability.  There is medical opinion evidence on file in 
support of this allegation.  The physicians' statements of 
August 1994, August 1996, November 1996, January 1997, August 
1997, January 1999, and March 1999 by Drs. Plaza and Perez 
Cortes, a VA physician, and Drs. Perez Cortes (again), 
Alvarez, and Perez Cortes (lastly), respectively, support the 
needed nexus of aggravation between the service connected 
disability and the psychiatric disability for a claim of 
secondary service connection for the latter.  The medical 
opinions and evidence for and against the claim are 
presented, in detail, below.  

Service and postservice clinical evidence dated up to August 
1994 does not indicate any relationship between the veteran's 
psychiatric disorders and service connected L5-S1 lumbar 
radiculopathy with a bulging disc, L5-S1.  

In August 1994, L. C. Plaza, M.D., reported that the veteran 
suffered from right L5-S1 radiculopathy with several 
exacerbations during the previous year which had affected his 
emotional status with a severely depressed mood and suicidal 
ideation.  

A favorable decision for the award of Social Security 
disability benefits in July 1995 showed that the veteran 
suffered from an affective disorder with a depressive 
syndrome characterized by anhedonia, sleep disturbance, 
decreased energy and hallucinations and a physical condition 
affecting an emotional condition.  The medical evidence 
established that he had severe major depression, a 
personality disorder, antisocial traits and S1 radiculopathy.  

Dr. Plaza reported in August 1996 that the veteran had been 
her patient since 1988 for right L5-S1 radiculopathy and a 
psychiatric condition with manic-depressive characteristics.  

P. H. Dixon, M.D., reported in August 1996 that the veteran 
had been treated on multiple occasions for severe low back 
pain with irradiation to anterior and posterior aspects of 
the right leg associated with numbness and weakness.  Anxious 
and panic disorder was noted.  The diagnoses included L4-L5-
S1 radiculopathy and schizophrenia.  

The veteran was examined by C. O. Perez Cortes, M.D., a 
psychiatrist, in August 1996.  His first visit had been in 
October 1995.  He complained of hearing voices, aggression 
and an inability to control himself.  He reportedly had been 
under psychiatric treatment following active service when he 
was in college when he started to decompensate with lots of 
pain and aggression.  Since 1994, his low back pain 
reportedly worsened and aggravated his emotional condition 
due to the fact that he could not even play with his 
children, causing great emotional stress.  His presenting 
symptoms included insomnia, anxiety, aggression, poor impulse 
control, homicidal and suicidal ideation, multiple aches and 
pains, awkward and bizarre behavior, sadness most of the 
time, auditory hallucinations, poor memory and ability to 
concentrate, crying spells and loss of interest.  He entered 
the office with marked difficulty and aided by a cane.  The 
diagnoses were schizophrenia, paranoid type, and 
radiculopathy L5-S1.  

A VA physician submitted a statement that the report of Dr. 
Perez Cortes did not set forth any medical findings to 
support a relationship between the veteran's service 
connected condition and his mental disorder.  The medical 
evidence in the American Psychiatric Association's Diagnostic 
and Statistical Manual IV failed to recognize any general 
medical condition as the cause or etiological factor in the 
development of schizophrenic disorders.  

In November 1996, a different VA physician reported that the 
veteran had been treated for discogenic disease with bulging 
disc at L4-L5-S1 with chronic pain and radiculopathy and a 
neuropsychiatric condition.  The problem of chronic back pain 
with radiculopathy had continued to deteriorate with severe 
pain at "deambulation" and movement.  This condition 
reportedly affected the veteran's mental health with severe 
reactive depression and suicidal ideas, for which he had been 
evaluated by a fee basis psychiatrist.  

In January 1997, Dr. Perez Cortes reported that the veteran 
had had two psychiatric hospitalizations since active 
service.  Chronic, paranoid type schizophrenia and dependent 
personality traits were diagnosed.  The veteran's condition 
was described as unchanged with no evidence of remission.  He 
was actively psychotic with frequent episodes of 
aggressiveness.  He heard voices.  Long-term psychiatric 
treatment and medication were recommended.  He could not be 
engaged in any activity.  It was noted that, when his 
physical illness "aggravates," his emotional condition 
"aggravates," too.  

In August 1997, Dr. Perez Cortes reported that the veteran 
had been treated since October 1995 for chronic paranoid 
schizophrenia with acute exacerbations and depression.  This 
psychiatrist expressed the importance of highlighting that 
the psychiatric condition was exacerbated and affected in a 
preponderant way by the veteran's physical conditions.  The 
chronic back pain with radiculopathy of L5-S1 affected his 
physical activity limiting the activities in which he could 
be involved.  As a consequence, the quality of his life was 
termed markedly limited, which served a vicious circle to 
create his frustration and throw him into the psychotic 
outbreaks with the depressive symptoms he often presented.  
Dr. Perez Cortes stated that, if the veteran's physical 
condition improved considerably, especially his back 
condition, it would be very probable that his psychiatric 
symptoms would diminish in intensity.  

Dr. R. Alvarez, M.D., reported in January 1999 that the 
veteran had a history of severe back pain associated with 
heavy lifting.  He was said to have constant pain in his back 
with radicular pain in his right leg, loss of sphincter 
control, wheel-chair confinement, the inability to ambulate 
even with the use of crutches and needful of help for all his 
basic activities.  It was recorded that he had been treated 
for schizophrenia and then for major depression.  It was 
stated that the depression had been secondary to his physical 
disability.  His physical disabilities were also shown to 
include testicular hydrocele with cystic lesions, gastritis, 
duodenitis, thoracic and lumbosacral myositis.  It was stated 
that major depression and loss of sphincter control were 
sufficient by themselves to make him unemployable.  

In March 1999, Dr. Perez Cortes reported that the veteran had 
also developed a severe, recurrent major depressive disorder 
(in addition to chronic, paranoid type schizophrenia).  It 
was mentioned that the veteran's low back injury (at L5-S1) 
had undermined to a great extent his physical performance to 
the point where he did not feel the same as he did before the 
injury.  He had stated repeatedly that he had not been able 
to have a normal life due to the severe pain in his lower 
back.  He had noted an inability to play with his children to 
the extent that he would like.  He was aware that most of his 
mood swings and irritable attitude were associated with 
multiple episodes of excruciating pain in the lower back.  
Using a wheelchair had also been frustrating.  Dr. Perez 
Cortes stated that the previous aspects presented had 
precipitated the veteran's depressive symptoms turning his 
prognosis into a poor one given the physical problem 
mentioned.  It was said to be important in the final 
assessment to be aware of how crucial the physical findings 
were in some psychiatric patients in relation to the 
chronicity of their psychiatric disorders.  

During the March 1999 hearing, the veteran's spouse testified 
that he had undergone a radical emotional change since his 
back condition had deteriorated.  He did not like to go out 
with his children as he had in the past and his back 
prevented him from lifting or being able to play ball with 
them.  This made him angry and he took his anger out on 
others.  He was always talking badly to someone and was 
always disturbed.  He would throw and break things.  He 
became very aggressive and had attacked/hit her.  He had no 
social relationships or friends.  She had had to quit her job 
because she had to take care of him.  He had not behaved this 
way until he was confined to a wheelchair.  He had attempted 
to take his life due to the physical condition he was in, by 
using too much of his medication, but she then kept it locked 
away from him, and only she administered it to him.  He 
reportedly was getting worse, with more aggression and a 
desire to die.  He hurt both her and the children, and 
everything bothered him.  As he became more limited by his 
physical condition, his behavior changed drastically.  

On a VA examination in May 1999, the veteran was seen with 
his claims folder and hospital records.  He complained that 
his back condition had worsened, with wheel-chair 
confinement, and he had great difficulty relating to his 
children and others.  He complained of incontinence.  He 
reportedly only wanted to be able to enjoy his children.  He 
reported that he stayed locked in his room all day.  
Objectively, he was described as clean and overweight, 
sitting in a wheelchair.  He was alert and oriented to time, 
person and place.  His mood was anxious and depressed.  He 
showed a full range of affect.  Attention and concentration 
were termed good.  Memory was fair.  Speech was clear and 
coherent.   He was not hallucinating, suicidal or homicidal.  
Insight and judgment were fair.  He exhibited good impulse 
control.  The diagnoses were depressive disorder and 
borderline personality disorder with antisocial traits.  The 
opinion was expressed that, based on his records, history, 
and evaluations, the diagnoses were correct and considered 
separate entities not directly related to his service 
connected back condition.  

The medical evidence in support of the claim starts with Dr. 
Plaza's statement in August 1994 that the past year's 
exacerbations of L5-S1 radiculopathy had affected the 
veteran's emotional status with a severely depressed mood and 
suicidal ideation.   The July 1995 award of disability 
benefits showed that a factor in the award was that a 
physical condition, S1 radiculopathy, affected an emotional 
condition, an affective disorder with a depressive syndrome, 
a personality disorder and antisocial traits.  In August 
1996, Dr. Perez Cortes reported that the veteran had been his 
patient since October 1995 and, since 1994, his low back pain 
(radiculopathy L5-S1) had worsened and aggravated his 
emotional condition (schizophrenia, paranoid type) causing 
great emotional stress.  

Then, in response to Dr. Perez Cortes' statement, a VA 
physician stated that no medical findings had been set forth 
to support a relationship between the back and the 
psychiatric disorder and that the American Psychiatric 
Association as per Diagnostic and Statistical manual IV, did 
not recognize any general medical cause or etiological factor 
for the development of schizophrenia.  Beyond Dr. Perez 
Cortes' statement, there is no indication that any of the 
veteran's records were reviewed by the VA physician.  The 
facts that Dr. Perez Cortes identified limitations and pain 
from the back condition as preventing the veteran's full 
interaction with his children, movement with marked 
difficulty and required aid to ambulation of a cane with 
adverse psychiatric consequences were not acknowledged by the 
VA physician.  It also was not noted that Dr. Perez Cortes 
had been treating the veteran since 1995 and had specified 
multiple psychiatric symptomatology, as well.  Moreover, a 
different VA physician reported in November 1996 that the 
veteran's chronic back pain with radiculopathy continued to 
deteriorate and had affected his mental health with severe 
reactive depression and suicidal ideas, thereby providing 
further medical support for an aggravating relationship 
between the two disabilities.  

In January 1997, Dr. Perez Cortes again stated that the 
veteran's physical illness aggravated his emotional illness.  
At that time, chronic, paranoid type schizophrenia and 
dependent personality traits were identified.  His "physical 
illness" was not specified, but it is clear from the overall 
context of treatment that he meant, primarily, the service 
connected radiculopathy.  This was clarified by the doctor's 
statement in August 1997, when he specified that the 
veteran's psychiatric condition (chronic paranoid 
schizophrenia with exacerbations and depression) was 
exacerbated and affected in a preponderant way his physical 
conditions (chronic back pain with radiculopathy of L5-S1).  
He provided the details of limited physical activities and 
limited quality of life creating a vicious circle of 
frustration, psychotic breaks and depressive symptoms.  
Conversely, he specified if the physical condition, 
especially of the back, improved, the intensity of the 
psychiatric symptoms would very probably diminish.  This 
obviously provides medical evidence in furtherance of the 
veteran's claim that the one condition (the service connected 
back disability) directly and proportionately impacted on the 
other (the psychiatric disability).  

Dr. Alvarez detailed the physical symptoms of back pain 
radiating down the right leg, wheelchair confinement, and the 
inability to ambulate as impacting on the veteran's mental 
state, especially describing depression as secondary to these 
physical limitations.  

In March 1999, Dr. Perez Cortes emphasized that the veteran 
had both chronic paranoid schizophrenia and major depression 
that could not be separated from the consequences of the 
service connected back disability which was described as 
preventing a normal life.  It was specified that severe low 
back pain had prevented normal play with his children and 
engendered mood swings and irritability.  Using the 
wheelchair was termed frustrating.  These physical symptoms 
were identified as precipitating depressive symptoms.  

The testimony of the veteran's spouse in March 1999 contains 
details of daily life that show how the veteran's service 
connected back disability had induced a pattern of behavioral 
dysfunction characterized by anger, aggressiveness, violence, 
social isolation, suicidal ideas and attempts, and everything 
bothering him.  

The VA examination and opinion (March 1999), while in 
apparent reference to the complete evidence up to that point, 
contain no reference to the opinions of the veteran's 
treating physicians, Drs. Plaza and Perez Cortes, nor to Dr. 
Alvarez, nor to the VA physician's opinion favoring the claim 
in November 1996.  Drs. Plaza and Perez Cortes had seen the 
veteran over a protracted period of time and were familiar 
with his history since the demonstrated onset and subsequent 
worsening of his psychiatric disorder.  Even though chronic 
paranoid schizophrenia in addition to depression had been 
well established in the earlier clinical record, the VA 
examiner did not confirm its presence.  Even without any 
detailed support, such as that presented in the opinions of 
Dr. Plaza, Dr. Perez Cortes and Dr. Alvarez, it is summarily 
concluded by the VA physicians in August 1996 that there was 
no finding or evidence that the two disorders were related 
and in March 1999 that the (psychiatric) diagnoses were 
considered separate entities and not directly related to the 
service connected back disability.  In light of the complete 
evidence and the presentation of the VA examination and 
opinions, the Board does not consider that an aggravating 
relationship between the service connected disability and the 
psychiatric disability has been excluded.  

In view of the complete medical evidence presented above, the 
Board concludes that a preponderance of the evidence supports 
a finding that the service connected back disorder aggravated 
the psychiatric disorder.  The medical evaluations since 
August 1994 by three different physicians who have evaluated 
the veteran and are familiar with his history support an 
aggravating relationship between the disabilities favoring 
the claim.  The two VA opinions against it have been very 
conclusory.  The VA physicians did not counter the detailed 
medical opinions in favor of the claim, to include the 
November 1996 VA physician's opinion.  The medical evidence 
favoring the claim more persuasive VA medical opinions 
against it.  Stated differently, a VA opinion that the back 
disorder did not cause the psychiatric disorder does not 
rebut the private opinion that there was aggravation.

I

ORDER

Service connection for a psychiatric disorder as secondary by 
way of aggravation is granted.  


REMAND

By rating decision in December 1999, the RO denied 
entitlement to automobile and adaptive equipment or adaptive 
equipment only, and special adaptive housing or special 
housing adaptation grant.  The veteran filed a Notice of 
Disagreement received in February 2000, when the claims file 
was at the Board for an appellate decision on another issue.  
Nevertheless, in Manlincon v. West, 12 Vet. App. 238, 240- 41 
(1999), the U.S. Court of Appeals for Veterans Claims 
determined that, in a case in which a veteran expressed 
disagreement in writing with an RO decision and the RO failed 
to issue a Statement of the Case, the Board should remand the 
issue to the RO for the issuance of a Statement of the Case.  
On remand, the RO will have the opportunity to prepare a 
Statement of the Case with regard to these issues in 
accordance with 38 C.F.R. § 19.30 and the holding in 
Manlincon.

Accordingly, the case is REMANDED for the following action:

The RO should furnish the veteran with a 
Statement of the Case with regard to the 
issues of entitlement to automobile and 
adaptive equipment or adaptive equipment 
only, and entitlement to special adaptive 
housing or special housing adaptation 
grant.  

If any of the claims remain denied upon completion of the 
above action, such claims should be returned to the Board 
after compliance with all requisite appellate procedures.  
The purpose of this remand is to ensure compliance with due 
process considerations.  The Board intimates no opinion as to 
the ultimate outcome of the claims on appeal.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 
U.S.C.A. § 5101 (West Supp. 1999) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44- 8.45 and 
38.02-38.03.


		
	H. N. SCHWARTZ
	Veterans Law Judge
	Board of Veterans' Appeals

 



